Citation Nr: 1145019	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for herniated nucleus pulposus, L4-L5, with lumbosacral strain and degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from November 1968 to November 1971.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to an increased rating for herniated nucleus pulposus, L4-L5, with lumbosacral strain and degenerative changes 
(low back disability).

The Board notes that during the pendency of this appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Although the Court is clear that in an increased rating claim, TDIU will be considered part and parcel of the claim for benefits for the underlying disability when such claim is raised by the record, review of the record reveals that the Veteran had a separate claim pending for TDIU, which was denied in a March 2009 RO decision.  The Veteran did not appeal this decision.  As such, the Rice case need not be considered in adjudicating the claim on appeal.


FINDING OF FACT

The Veteran's low back disability was manifested by objective observation of forward flexion to 50 degrees or greater with consideration of subjective complaints of pain, and no evidence of incapacitating episodes or neurological impairment related to the back disorder. 



CONCLUSION OF LAW

The criteria for an initial rating greater than 40 percent herniated nucleus pulposus, L4-L5, with lumbosacral strain and degenerative changes have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5292 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating for a low back disorder was received in September 2005.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in October 2005 and November 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case was issued in April 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  The Board notes that although the provisions of Dingess have not been provided, the Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007).  Therefore, no further notice is needed under VCAA.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA treatment records have been obtained and associated with his claims file.  The Veteran was also afforded VA examinations in December 2007 and March 2010 to obtain an opinion on the nature and severity of the Veteran's low back disability.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Factual Background

The Veteran was granted service connection in a May 1996 rating decision. 

VA treatment records dated from September 2004 to April 2010 indicate ongoing complaints of back pain.  The Veteran was treated with medication and injections. 

During a December 2007 VA examination, the Veteran complained of progressively worsening low back pain.  He reported he was unable to continue his work as a truck driver which required heavy lifting of chains, tarps, and 4x4 lumbers.  He is treated with Percocet with fair response.  The Veteran also complained of urinary incontinence, urinary urgency, erectile dysfunction and leg or foot weakness, but the examiner noted these symptoms were unrelated to the claimed back disability.  The Veteran gave a history of fatigue, decreased motion, stiffness, weakness, spasms, and constant pain in the lower back.  He also endorsed weekly flare-ups for one to two days after activity, lifting, and turning.  He reported he is unable to do physical activity or lifting, and he was unable to walk more than a few yards.  

Upon physical examination, the examiner noted his posture was stooped and he had and antalgic gait.  The Veteran had no gibbus, kyphosis, list, lordosis, or thoracolumbar spine ankylosis.  He did show signs of lumbar flattening.  The examiner found no evidence of spasms or atrophy, but noted evidence of guarding, pain with motion, tenderness, and weakness.  There was decreased sensation to pin prick on the medial arm below the elbow, decreased sensation to vibration at the dorsum of both feet, and decreased pin prick on the lower leg above the left ankle.  Active range of motion included flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, left lateral rotation to 30 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 30 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation of range of motion.  A June 2006 VA MRI of the lumbar spine found mild lumbar spondylosis.  The examiner noted that the Veteran's usual occupation was a tractor trailer truck driver.  He was not employed, and he retired due to medical problems in October 2006.  The Veteran reported those problems as back and leg pain and arthritis.  The examiner further noted severe effects on exercise, moderate effects on chores, and mild effects on shopping, recreation and traveling. 

During a March 2010 VA examination, the Veteran complained of intermittent pain for years significantly worsening over the last three to four years.  He was unable to continue his work as a truck driver as he had heavy lifting of chains, tarps and 4x4 lumbers.  He reported he has gained weight and has continued to increase pain and his activities are getting more restricted.  He has had difficulty bending and going up/down steps.  He uses a cane at times and holds on to handrails.  The pain reportedly goes down his back of his legs and in his knees and feet.  He also reported he has tingling, numbness, and pain in the back of the left leg and occasionally on the right.  He is treated with Percocet with fair response.  The Veteran complained of urinary incontinence, urinary urgency, erectile dysfunction and leg or foot weakness, but the examiner noted these symptoms were unrelated to the claimed disability.  The Veteran gave a history of fatigue, decreased motion, stiffness, weakness, spasms, and constant moderate pain in the lower back.  He also endorsed flare-ups weekly for one to two days with weather changes, bending wrong and lifting anything heavy.  He reported he is unable to do physical labor.  

Upon physical examination, the examiner noted his posture was stooped and he had and antalgic gait.  The Veteran had no gibbus, kyphosis, list, lordosis, or thoracolumbar spine ankylosis.  He did show signs of lumbar flattening.  The examiner found no evidence of spasms or atrophy, but noted evidence of guarding, pain with motion, tenderness, and weakness.  There was dull sensation to pin prick and vibration in both lower legs and feet.  Active range of motion included flexion to 50 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, left lateral rotation to 10 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 10 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation of range of motion.  A March 2010 X-ray report noted thoracolumbar spondylosis with minimal posterior listhesis, L2 on L2 and L3 on L4, and facet arthrosis.  The examiner noted that the Veteran's usual occupation was a long distance truck driver.  He was not employed, and he retired due to medical problems including his lumbosacral spine in 2007.  The examiner further noted moderate effects on chores and exercise, and mild effects on shopping, recreation and traveling.  noted dull sensation to pin and vibration in the lower right and left legs and feet.  The examiner also commented that the Veteran's verbal reports of decreased sensation in the lower extremities were more likely than not due to his poorly controlled diabetes, noting that the MRI report showed no nerve root compression.   


Law and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as 'staged' ratings.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Effective September 26, 2003 (prior to the filing of the Veteran's claim in November 2006) the criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Analysis

Based on the evidence of record, the Board finds that a disability rating in excess of 40 percent for a low back disability is not warranted.  Specifically, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability does not warrant a rating in excess of 40 percent because there is no evidence that he has demonstrated ankylosis of any portion of his spine.  All evidence of record, including the December 2007 and March 2010 VA examination reports, shows that the Veteran was always able to move every portion of his spine, and there has been no allegation or diagnosis of ankylosis.  As such, the criteria for a disability rating in excess of 40 percent, under the General Rating Formula for Diseases and Injuries of the Spine are not met.  Furthermore, it is directed under this formula that any associated objective neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  The March 2010 VA examiner noted dull sensation to pin and vibration in the lower right and left legs and feet.  However, the examiner specifically opined that the Veteran's verbal reports of decreased sensation in the lower extremities were more likely than not due to his poorly controlled diabetes.  The examiner further supported this opinion by referring to the MRI report which showed no nerve root compression.  Therefore, a separate rating for associated neurological disorders is also not warranted. 

Furthermore, the Veteran has not been diagnosed as having intervertebral disc syndrome.  He has always been diagnosed as having thoracolumbar spondylosis.  X-rays revealed no evidence of arthritis.  Additionally, both the December 2007 and March 2010 VA examination reports indicate no history of prescribed bed rest or complaints of incapacitating episodes.  As such, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  The Board concludes that a rating in excess of 40 percent for a low back disability cannot be granted.

The Board has also considered the applicability of other diagnostic codes for rating these disabilities, but finds that no other diagnostic codes provide a basis for higher ratings.  The disabilities also have not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

Finally, the Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected right foot plantar fasciitis is productive of pain with relief from shoe inserts, manifestations that are clearly contemplated in the rating criteria.  Moreover, there has been no showing that the Veteran's service-connected low back disability has necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 40 percent for herniated nucleus pulposus, L4-L5, with lumbosacral strain and degenerative changes is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


